Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 11-13, 15-17, and 19 are pending in the instant application.
Response to Arguments
	As mentioned in the applicant’s response, the 112(b) rejections on claims 15-17 regarding indefiniteness and the objection to claim 20 are resolved with the pending amendments.

Applicant's arguments filed 1/21/2022 have been fully considered but they are not persuasive. Applicant argues that the references individually fail to teach every limitation of the claims but said arguments were not persuasive. 
Applicant argues that Freitas does not disclose a reservoir of irrigating fluid is not incorporated within the handpiece. Freitas was not depended on to disclose this aspect of the instant application. The incorporation of the irrigating reservoir was to be obvious in view of teachings found in Baker (US2009/0281485). In response to applicant's argument against the reference individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references thus the argument is found not persuasive.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that Clement (US2014/0102445) does not teach a compressible reservoir mounted on the handpiece that can be compressed by the same hand as holds the handpiece. Clement was not depended to disclose this aspect of the instant application. Rather, this aspect was disclosed in Freitas. In response to applicant's argument against the reference individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that Baker does not teach a suction catheter extending through a wiper seal and protected along its length by an outer protective sleeve nor a handle portion of the handpiece. Baker was not depended on to teach these aspects of the instant application. Rather, Freitas was depended on to disclose the form factor of the handpiece defined by the pistol grip shape. Further, Clement was depended on to teach a suction catheter extending through a wiper seal and protected along its length by an outer protective sleeve. In response to applicant's argument against the reference individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references thus the argument is found not persuasive.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The applicant further argues that Baker does not teach a compressible reservoir mounted on the handle body. Applicant argues that Baker’s embodiment has a reservoir placed in the head of the embodiment rather than the handle end making their instant application instant invention patentably distinguishable. This limitation is not claimed by the instant application. The currently amended claim 11 states “the source of irrigating liquid includes a compressible reservoir mounted on the handpiece.” The “handpiece” is interpreted to be the entire assembly housed in the pistol shape plastic molding. towards the machine end capable of actuating the aspiration and irrigation as specified in page 4 of the specs. The instant application never distinguishes a separate handle end or region of the handpiece in neither the specs nor the claims and therefore this argument is considered not persuasive.
The applicant argues that Baker does not teach an irritant reservoir capable of providing irrigation while the embodiment provides aspiration. Applicant points to Para. 284 and Fig. 40 and 42 to support their argument. Para. 284 and Fig 40 and 42, however, refer to an additional embodiment and . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-13, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 4,776,840 to Freitas et al. (IDS dated 3/27/2020) in view of U.S. Patent application publication 2014/0102445-A1 to Clement et al. and further in view of U.S. Patent application publication 2009/0281485 A1 to Baker et al. as evidenced by Merriam Webster dictionary (PTO-892).

Freitas et al. teaches of a hand-held medical device for suction and irrigation contained in a pistol like housing allowing the user to control suction and irrigation separately via a trigger and thumb actuated button. The source of irrigation fluid and suction are taught to be external of the device. 
A suction catheter assembly including a suction catheter (Fig. 4, element 118) and a second assembly for supplying irrigation fluid (Fig. 4, element 12) characterized in that the assembly includes a handpiece towards its machine end having a first port for connection with a source of suction (Col. 2, lines 12-18; Fig. 2, element 16) and a second port for connection with a source of irrigating liquid (Fig. 2, elements 14, 90). The handpiece includes a suction control for enabling or restricting suction applied to the first catheter assembly and that the handpiece is arranged such that a user can both actuate the suction control and control the flow of irrigating liquid to the assembly using the same hand as the user holds the handpiece (Claim 1 Col. 8, lines 1-9; Col. 2, lines 37-43).
Freitas also teaches that the handpiece includes an irrigating liquid control on the handpiece that can be actuated by the same hand as the user holds the handpiece (Claim 1; Col. 2, lines 37-43), the source of suction and the source of irrigating liquid are both external of the handpiece (Col. 2, lines 12-18; Fig. 1, elements 18, 20), the handpiece has a pistol grip shape with a main body portion that is gripped between the palm and fingers (Claim 1, Col. 2, lines 8-9; Fig. 2, element 30) and an upper part on which the user can place his thumb (Fig. 2, element 100), and that the suction control is actuatable by the thumb on the upper part and the irrigating liquid control is actuatable by the fingers of the same hand on the main body portion (Claim 1, Col. 8, lines 1-9). That the irrigating liquid control is in the form of a pump actuator arranged to pump liquid from a liquid reservoir to the second port (Fig. 2, element 96; Claim 4) and that the irrigating liquid control is in the form of a valve arranged to control flow of irrigating liquid from a source of liquid at pressure to the second port (Col. 2 lines 29-34; Fig. 2, element 96; Claim 1, Col. 8, lines 1-9).


However, Clement et al. teaches of a medical catheter with two lumens: one for suction (Claim 1; Fig. 1B, element 11) and one for dispensing irrigation fluid (Claim 1; Fig. 1B, element 12), both of which extend along the suction catheter (Fig. 1A, 10; Fig. 1B, elements 11, 12). The catheter is also taught to be sheathed in a flexible sterility sleeve (Fig. 1A, element 2) that is fitted onto the user end and the patient end (Page 4, par. 54; Fig. 1A, element 2). Lastly, Clement teaches of a patient end capable of extending and retracting (Page 4, par. 54) while being sealed by a slip fitting at the patient end (Page 4, par. 47). 
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Freitas with Clement, by substituting the two separate catheters of Freitas with the single catheter containing two lumens as taught by Clement thereby arriving at the instantly claimed invention. One of ordinary skill in the art would have a reasonable expectation of success because Freitas and Clement are considered to be analogous to the claimed invention because both references are in the same field of catheters and medical devices, both methods are known to be feasible in providing suction and irrigation, and one would have obtained the predictable result of supplying irrigation fluid and removing the fluids from a patient.

The combined teachings of Freitas and Clements differ from that of the instantly claimed invention in that the combined teachings of Freitas and Clements do not teach a compressible reservoir attached to the handpiece actuated by compression via a hinged structure on said handpiece.
Baker et al. teaches an aspiration and irrigation device characterized in that the source of irrigating liquid includes a compressible reservoir mounted on the handpiece (Par. 252; Fig. 19, element 
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Freitas and Clement with Baker, by substituting the means of irrigation of Freitas and Clement with the compressible reservoir taught in Baker. One of ordinary skill in the art would have a reasonable expectation of success because Freitas, Clement, and Baker are considered to be analogous to the claimed invention because all references are in the same field of catheters and medical devices, all methods are known to be feasible in providing suction and irrigation, and one would have obtained the predictable result of supplying irrigation fluid to a patient.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY KIM whose telephone number is (571)272-6369. The examiner can normally be reached M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




/ROY KIM/Examiner, Art Unit 3781                                                                                                                                                                                                        

/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781